Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/334,390 filed on 5/28/2021 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 5/28/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,055,196. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely narrower versions of the patented claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features of claim 1:
a memory operable to store the work project; and
a processor operably coupled to the memory, configured to:
receive the work project;
evaluate the work project based at least in part upon a set of characteristics of the work project, wherein the set of characteristics comprises a software application performance and a webserver performance;
generate a plurality of technology stacks by implementing different combinations of technology stack components, wherein the technology stack components comprise application servers and webservers;
simulate each technology stack performing the work project;
evaluate a performance of each technology stack based at least in part upon
the simulation results;
identify a first technology stack performing at a level higher than a performance threshold and at a highest performance level among the plurality of technology stacks; and
deploy the first technology stack in the software application to perform the work project.

For example, Gebhart (US 2009/0216863) discloses computer program products, are provided for optimizing applications, such as applications included in a business process, but does not expressly disclose the above claimed features.
For example, Raizen (US 8,468,241) discloses techniques for managing performance of information technology (IT) infrastructure in an information processing system, but does not expressly disclose the above claimed features.
For example, Espy (US 10,042,673) discloses technology infrastructure, and more particular to scheduling workloads on information technology infrastructure, but does not expressly disclose the above claimed features.
For example, Singhal (US 2020/0090056) provide a meta-model based configurable auto-tunable recommendation model generated by ensembling optimized machine learning and deep learning models to predict a user's likelihood to take an offer and deployed in real time, but does not expressly disclose the above claimed features.
As such, claim 1 is in condition for allowance. 
Claims 9 and 17 are independent claims with similar limitations to claim 1 and are thus in condition for allowance for at least this reason.
Claims 2-8, 10-16 and 18-20 depend from an allowable claim and are thus in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        8/11/2022